Citation Nr: 1611870	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-05 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Service connection for a right shoulder disorder, to include as secondary to the service-connected left shoulder and diabetes mellitus disabilities.

2.  Service connection for an acquired psychiatric disorder, to include major depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Dennis W. Mills, Agent


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)



ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1988 to August 1992, from October 1994 to March 1995, from February 2004 to September 2004, from December 2004 to May 2005, and from May 2005 to September 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 (psychiatric disorder) and October 2009 (right shoulder) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

In January 2016, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.  

The Board notes that a January 1994 rating decision denied service connection for anxiety and nervousness.  The Veteran's current claim for an acquired psychiatric disorder is based on new diagnoses of PTSD and depression; therefore, the current claim for an acquired psychiatric disorder, to include PTSD and depression, is a new claim and not a reopening of service connection for anxiety and nervousness, which was denied in the January 1994 rating decision.  See Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996) (holding that a claim based on a new diagnosis is a new claim); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran has a current right shoulder disability of degenerative joint disease (DJD) and impingement syndrome. 

2. The Veteran had symptoms of right shoulder DJD and impingement syndrome during active service.

3. The current right shoulder DJD and impingement syndrome had its onset in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right shoulder DJD and impingement syndrome are met.  
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303. 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   In this case, the Board is granting service connection for right shoulder DJD and impingement syndrome, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection for a Right Shoulder Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran contends that service connection is warranted because a right shoulder disorder started in service.  Specifically, the Veteran asserted that he injured the right shoulder at the same time of the service-connected left shoulder injury as a result of pulling a heavy object during service in 2006.  See, e.g., January 2016 Board hearing transcript. 

The Board finds that the Veteran has a current right shoulder disability.  A May 2009 VA treatment record shows an assessment of right shoulder DJD, and the July 2009 VA examination report shows a diagnosis of right shoulder impingement syndrome.  

The Board finds that the evidence is in relative equipoise on the question of whether the current right shoulder disability began in service, that is, whether the right shoulder disability was directly "incurred in" service.  The evidence weighing in favor of finding in-service onset of a right shoulder disability includes statements made by the Veteran that he injured the right shoulder at the same time of the left shoulder injury as a result of pulling a heavy object during service in 2006, that he had pain in the right shoulder since the in-service injury, and that the pain medication he was taking for other musculoskeletal disorders was helping with right shoulder pain.  See, e.g., January 2016 Board hearing transcript.  The Board finds the above-referenced statements to be competent and credible evidence that a right shoulder disorder began during active service.  A July 2007 VA treatment record shows complaints of exacerbation of chronic right shoulder pain after lifting a heavy bag.  This evidence indicates that the Veteran had preexisting right shoulder pain prior to lifting the heavy bag in July 2007.  

The evidence weighing against a finding of service onset of a right shoulder disability includes the service treatment records showing no complaints, treatment, or diagnosis of a right shoulder disorder; however, the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337 (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the current right shoulder disability began during service, that is, was directly "incurred in" service.  38 C.F.R. 
§ 3.303(a), (d).  

For the reasons discussed above, and resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection for right shoulder DJD and impingement syndrome is warranted as directly incurred in service.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection, including presumptive service connection for the chronic disease of arthritis, are rendered moot.  


ORDER

Service connection for right shoulder DJD and impingement syndrome is granted.



REMAND

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted because an acquired psychiatric disorder is related to service.  Specifically, the Veteran asserted that he was in Desert Storm where he encountered dead bodies and charred bodies of Iraqi troops near the border between Iraq and Kuwait, which caused him to be depressed.  See, e.g., January 2016 Board hearing transcript.  The Veteran stated that he was in Desert Storm from December 1990 to May 1991.  

The record reflects that VA has been unable to verify the Veteran's claimed stressors or that he was in Southwest Asia during Desert Storm because the Veteran's DD Forms 214 do not contain any reference to participation in Desert Storm.  In February 2016, the Veteran submitted a Certificate of Commendation reflecting that the Veteran served with the VII corps among the coalition forces fighting for the liberation of Kuwait; however, it is unclear whether the Veteran's participation in Desert Storm was in the form of remote support of the operation or whether the Veteran was in Southwest Asia during Desert Storm.  

The January 2013 VA examiner opined that the Veteran's PTSD, which clearly unmistakably preexisted active service (childhood stressors), was aggravated by active military service; however, the January 2013 VA examiner indicated that she could not verify the claimed stressors by reviewing the information provided in the claims file.  Based on the foregoing, the Board finds that a Remand is necessary in order for the AOJ to perform any additional development necessary to verify whether the Veteran was in Southwest Asia during Desert storm. 

Accordingly, the issue of service connection for an acquired psychiatric disorder is REMANDED for the following actions:

1. The AOJ should undertake additional efforts to attempt to verify whether the Veteran was is Southwest Asia during Desert Storm, to include obtaining any service personnel records that have not been associated with the claims file.  If such verification of Desert Storm service is unobtainable, a negative reply should be noted in writing and associated with the claims file.

2. Thereafter, the issue of service connection for an acquired psychiatric disorder should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


